Citation Nr: 0320313	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  98-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral shoulder 
disability (excluding arthritis of the shoulders due to 
venereal disease).

4.  Entitlement to service connection for temporomandibular 
joint syndrome.

5.  Entitlement to service connection for bilateral knee 
disability (excluding arthritis of the knees due to venereal 
disease).

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for glaucoma.

8.  Entitlement to service connection for foot fungus.

9.  Entitlement to service connection for inner ear 
disability.

10.  Entitlement to service connection for sinus disability.

11.  Entitlement to service connection for hypertrophied 
tonsils.

12.  Entitlement to service connection for psychiatric 
disability.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Entitlement to service connection for cataracts.  

15.  Entitlement to service connection for bilateral leg 
disability.
 
16.  Entitlement to service connection for skin condition on 
the arms.

17.  Entitlement to service connection for pulling and 
filling of teeth, for compensation purposes.

18.  Entitlement to service connection for arthritis due to 
venereal disease.

19.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids.

20.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of low back injury.

21.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
cyst on the spine.

22.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
boils on the left leg.

23.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The veteran testified before a hearing officer at the RO in 
July 1998.  A transcript of that hearing has been associated 
with the record.

The issues of entitlement to service connection for arthritis 
due to venereal disease and for bilateral hearing loss 
disability are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The veteran's current hypertension, diabetes mellitus, 
bilateral shoulder disability (excluding arthritis of the 
shoulders due to venereal disease), temporomandibular joint 
syndrome, bilateral knee disability (excluding arthritis of 
the knees due to venereal disease), heart disease and foot 
fungus were not present in service or until years thereafter, 
and are not etiologically related to service.

3.  The veteran does not currently have glaucoma, inner ear 
disability, sinus disability, hypertrophied tonsils, 
psychiatric disability, cataracts, bilateral leg disability 
or skin condition of the arms.

4.  The veteran does not have a dental condition caused by 
trauma and resulting in loss of substance of body of maxilla 
or mandible.

5.  In an unappealed rating decision dated in October 1964, 
the RO denied service connection for spinal cyst, 
hemorrhoids, boils on the left leg, low back disability and 
residuals of head injury.

6.  The evidence received since the October 1964 decision is 
cumulative or redundant of the evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Neither hypertension, diabetes mellitus, bilateral 
shoulder disability (excluding arthritis of the shoulders due 
to venereal disease, temporomandibular joint syndrome, 
bilateral knee disability (excluding arthritis of the knees 
due to venereal disease), heart disease nor foot fungus was 
incurred in or aggravated by active duty, and the incurrence 
or aggravation of diabetes mellitus, hypertension, heart 
disease or nonvenereal arthritis of the shoulders and knees 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  Neither glaucoma, inner ear disability, sinus disability, 
hypertrophied tonsils, psychiatric disability, cataracts, 
bilateral leg disability nor a skin condition of the arms was 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for service connection for dental trauma for 
compensation purposes, claimed as filling and pulling of 
teeth, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 4.149, 4.150 (1998); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (2002).

4.  New and material evidence has not been presented to 
reopen the claims of entitlement to service connection for 
spinal cyst, hemorrhoids, boils on the left leg, low back 
disability or residuals of a head injury.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records indicate that he had 
pharyngitis in July 1943.  The records also reflect that 
furnuculosis of the right thigh was diagnosed in August 1943.  
Although the treatment for this condition was not specified, 
the treatment record indicates that the veteran was 
discharged to duty in September 1943.  The veteran was 
diagnosed with a gonococcus infection in July 1945.  The 
treatment note indicates that the infection was the result of 
the veteran's own misconduct.  The report of the veteran's 
March 1946 discharge examination indicates that the veteran's 
skin, blood pressure, heart, eyes and feet were normal.  
There were no musculoskeletal defects, and none of the 
veteran's teeth were indicated to be missing or replaced by 
dentures, nor were mouth or gum abnormalities identified.  No 
psychiatric diagnosis was made.  Urinalysis was negative for 
albumin and sugar.  The examiner opined that the veteran met 
the physical and mental standards for discharge.

An April 1947 rating sheet notes that the veteran was 
eligible for dental treatment.  Treatment notes from a 
private dentist indicate that he received such treatment.

An April 1962 claim for disability benefits from the State of 
New Jersey indicates the veteran's report that he injured his 
head while at work.  A physician's certification indicates 
that the veteran had suffered a mild concussion.

A November 1962 X-ray report from a private physician shows 
an impression of straightening of the normal lordotic 
curvature of the lumbosacral spine secondary to muscle spasm, 
and widening of the lumbosacral angle as indicative of 
instability.

In a September 1964 claim, the veteran indicated that he 
sought entitlement service connection for cysts on his spine 
incurred in 1944, hemorrhoids incurred in 1946, boils on his 
legs incurred in 1945 and injuries to his back, head and eye 
incurred in 1962.

In October 1964 the RO contacted the veteran via letter and 
informed him that no medical treatment records could be 
found.  He was asked to identify places of treatment during 
service.

A subsequent October 1964 letter informed the veteran that 
because he had failed to report for his scheduled VA 
examination, his claim had been denied.

A July 1976 dental rating sheet notes that no trauma was 
shown in the record.

An August 1992 note from the veteran's private physician 
notes that the veteran had a history of diabetes mellitus and 
that his blood sugar was poorly controlled.

In February 1993 the veteran underwent an MRI of his lumbar 
spine because he had complained of back pain.  The assessment 
was diffuse central bulging of the annulus fibrosus at the 
L2-L3 level associated with stenosis due the bulging and 
productive changes involving the facet joints bilaterally, 
and bulging and productive changes involving the facet joints 
at the L3-L5 levels with associated spinal stenosis.

A VA statement of treatment dated in July 1994 reflects 
various diagnoses, including left shoulder rotation, status 
post surgery for right cuff tear, right sciatica, bulging of 
the annulus fibrosus, herniated discs and severe right calf 
pain.  The statement indicates that the veteran underwent 
surgery for his left shoulder in December 1992 and for his 
right shoulder in March 1994.  

An MRI of the veteran's right shoulder was conducted in 
November 1994.  The examiner's opinion was hypertrophic 
degenerative changes involving the acromioclavicular joint 
with impingement on the superior aspect of the rotator cuff, 
and diffuse increased signal consistent with chronic 
degenerative change.

A VA neurological examination was conducted in September 
1997.  The veteran's history was reviewed.  He complained of 
lumbar spine pain since his military service.  The examiner 
noted low back pain with right sciatica due to herniated 
discs.  He also noted that the veteran had received a TENS 
unit for his back.  He noted the veteran's history of 
pilonidal cyst removal.  He also noted the veteran's history 
of bilateral shoulder disability.  Physical examination 
revealed a mild decrease to sensation in both feet.  Reflexes 
were absent bilaterally.  The impression was diabetic 
neuropathy, history of L5 radiculopathy on the right and 
bilateral shoulder pain due to rotator cuff syndrome.

A VA psychiatric examination was also conducted in September 
1997.  The veteran denied any symptoms of mental disorder.  
Objectively, the veteran was oriented, with no unusual 
mannerisms or behavior.  His affect was appropriate to 
thought content and his mood was optimistic.  There was no 
disturbance of mental stream, though or perception.  Memory 
and concentration were intact and there were no cognitive 
deficits.  Insight and judgment were intact.  The examiner 
provided no diagnosis, because no psychiatric pathology was 
noted.  He concluded that the veteran had no social or 
vocational impairment and noted the veteran's denial of 
nervous symptoms.

The veteran submitted to a VA skin examination in September 
1997.  He reported a rash on his arms since his military 
service.  He stated that the rash was not currently visible 
due to sun exposure.  He also reported a few scattered scars 
on his lower legs.  The examiner noted that those scars were 
asymptomatic and were of no cosmetic concern.  The veteran 
denied knowledge of how the scars were acquired during his 
military service.  He complained of a fungal infection on his 
toenails and feet.  Physical examination revealed clear skin 
on the veteran's forearms.  Onychomycosis of all ten toenails 
was identified, and there was moccasin scaling on both 
plantar surfaces of the veteran's feet.  The examiner noted a 
few insignificant scattered small scars on the veteran's 
legs.  He indicated that they were nontender and 
nondeforming.  The assessment was scars on the legs and 
onychomycosis of the toenails.

A VA dental examination was also performed in September 1997.  
The veteran alleged that he had been assaulted by another 
soldier, who struck him on the right side of the face.  He 
indicated that he had experienced nasal bleeding and bruising 
as a result.  He also noted that he had undergone removal of 
his third molars in service.  He reported that in December 
1996 he developed preauricular pain and tenderness associated 
with bilateral popping and crepitus.  The examiner noted that 
an MRI revealed mild degeneration of the posterior aspect of 
the right temporomandibular disc with no evidence of 
dislocation of the disc or of abnormal movement at either 
temporomandibular joint.  The diagnosis was right 
temporomandibular joint symptoms.  The examiner indicated 
that the contribution of an in-service episode of minor 
facial trauma to the current problem could not be determined 
with any degree of certainty.

On VA visual examination in September 1997, the veteran 
reported a medical history of hypertension, insulin dependent 
diabetes and arthritis.  Regarding his ocular history, the 
veteran reported having undergone cataract surgery 
bilaterally and a history of glaucoma.  The diagnoses were 
history of glaucoma and pseudophakia of both eyes.  

The veteran reported for a VA orthopedic examination in 
October 1997.  He reported a history of low back pain since 
service and indicated that he had injured his back lifting 
ammunition boxes.  He stated that he had retired six years 
previously and that he had missed a lot of work due to his 
back complaints.  He reported that he had injured his knees 
in service and that they had been painful intermittently over 
the years.  He stated that both of his shoulders ached during 
service and did so intermittently after service as well.  He 
reported that he had undergone two surgeries on his right 
shoulder and one on his left in the 1990s.  The examiner 
noted that X-rays of the shoulders revealed bilateral 
degenerative joint disease and X-rays of the knees also 
revealed degenerative joint disease, right worse than left.  
The diagnoses also included chronic low back pain secondary 
to degenerative disc disease, degenerative joint disease and 
spinal stenosis.

An October 1997 treatment note from a private podiatrist 
indicates diagnoses of dermatitis and onychomycosis.

A VA diabetes mellitus examination was performed in November 
1997.  The veteran provided a history of diabetes mellitus 
and hypertension since service.  He denied being hospitalized 
at any time for uncontrolled diabetes.  He reported that he 
had worked full time at a factory for approximately 45 years 
prior to his retirement.  His present complaints were 
decreased vision and joint pain.  The diagnoses were type II 
diabetes, hypertension and peripheral vascular disease, 
possibly secondary to diabetes mellitus.  

A December 1997 VA statement of treatment indicates that the 
veteran was admitted due to unstable angina in November 1997 
and discharged four days later.  Cardiac catheterization 
revealed coronary artery disease.  Subsequent records support 
the diagnosis of coronary artery disease.

In an April 1998 statement, the veteran contended that 
thorough medical records were not maintained on him during 
service because of discrimination.

The veteran testified before a hearing officer at the RO in 
July 1998.  He maintained that the reason that his service 
medical records did not reflect the numerous conditions for 
which he sought compensation was discrimination.  He 
contended that although he had received treatment, records 
were not kept.  He indicated that he had waited to seek 
compensation for his disabilities because he was angry, and 
he stated that he had submitted his claims because he was old 
and could no longer take care of himself.  The veteran 
testified that he had been hospitalized due to boils on his 
legs during service, and at that time the conditions for 
which he sought service connection were diagnosed and 
treated.  He stated that he was given medication for 
hypertension and diabetes and drops for his eyes.  He 
indicated that a spinal cyst had been detected but that he 
declined surgical intervention.  He noted that his shoulder 
and back disabilities were the result of working as an 
antiaircraft artillery crewman.  With respect to his 
temporomandibular joint syndrome, the veteran claimed that it 
was a result of an assault by another soldier.  He testified 
that he was treated for boils on both legs, but that 
treatment for only one leg had been recorded.  He noted that 
his claimed inner ear disorder was caused when he was 
transported on an unpressurized plane.  He noted that he had 
received recent dental treatment through VA.  He stated that 
he had undergone heart surgery in December 1997.

A March 1999 VA podiatry note indicates that the veteran was 
seen for routine diabetic foot care.  Another VA treatment 
note dated in March 1999 indicates diagnoses of diabetes 
mellitus, coronary artery disease, glaucoma and generalized 
osteoarthritis.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's case was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran, as well as the Board's December 2000 remand, the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence and information 
needed to substantiate the claims, the information required 
of the veteran to enable the RO to obtain evidence on his 
behalf, and the assistance that VA would render in obtaining 
evidence on the veteran's behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and VA treatment 
records have been associated with the claims folder, and the 
veteran has been afforded appropriate VA examinations of his 
disabilities.  Although the RO has not obtained medical 
opinions addressing the etiology of the veteran's claimed 
disabilities, there is no medical evidence of any of the 
claimed disabilities in service or until many years 
thereafter, there is no indication in any of the medical 
evidence that any of the claimed disabilities are 
etiologically related to service, and any medical opinion 
linking the claimed disabilities would necessarily be based 
upon the veteran's current recollection of events occurring 
more than fifty years ago.  Therefore, in the Board's 
opinion, there is no reasonable possibility that such 
opinions would substantiate the claims.  Accordingly, VA is 
not obliged to obtain such opinions.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

i.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of arthritis, diabetes 
mellitus, hypertension and heart disease may be presumed if 
the disorders are manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Hypertension, Diabetes Mellitus, Bilateral Shoulder 
Disability, Temporomandibular Joint Syndrome, Bilateral Knee 
Disability, Hemorrhoids,  Heart Disease and Foot Fungus

Regarding the veteran's claims of entitlement to service 
connection for hypertension, diabetes mellitus, bilateral 
shoulder disability, temporomandibular joint syndrome, 
bilateral knee disability, hemorrhoids, heart disease and 
foot fungus, the Board notes that service medical records do 
not document the presence of any of these claimed 
disabilities.  Although the veteran had contact with VA in 
the years subsequent to his service in the 1940s and in 1964, 
he made no complaint of these disabilities until his claim in 
1997.  The first medical evidence of any of these 
disabilities is dated many years after the veteran's World 
War II service.  Moreover, none of the medical evidence of 
record suggests that any of these claimed disabilities were 
present in service or until years thereafter or that any of 
the claimed disabilities are etiologically related to 
service.  

The evidence of a nexus between these claimed disabilities 
and the veteran's military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether these current disabilities are 
related to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of the 
disabilities is of no evidentiary value.

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims.

Glaucoma, Inner Ear Disability, Sinus Disability, 
Hypertrophied Tonsils, Psychiatric Disability, Cataracts, 
Bilateral Leg Disability and Skin Condition of the Arms

On review of the evidence of record, the Board concludes that 
service connection is not warranted for glaucoma, inner ear 
disability, sinus disability, hypertrophied tonsils, 
psychiatric disability, cataracts, bilateral leg disability 
or a skin condition of the arms.  In this regard, the Board 
notes that there is no medical evidence showing that the 
veteran currently has any of these claimed disabilities.  VA 
medical records have not revealed a diagnosis of these 
claimed disabilities.  Although the veteran was invited to 
identify or submit evidence showing that he currently has the 
claimed disabilities, he has not done so.  Accordingly, the 
veteran's claim must fail because the preponderance of the 
evidence establishes that he does not have the claimed 
disabilities. 

Pulling and Filling of Teeth

With regard to the veteran's claim of entitlement to 
compensation based on the pulling and filling of teeth, the 
Board notes that the regulations pertinent to dental claims 
were amended during the pendency of this claim.  See 64 Fed. 
Reg. 30393, June 8, 1999.  38 C.F.R. § 4.149 (1998) and 38 
C.F.R. § 3.381(a) (2000) both provide that treatable carious 
teeth and replaceable missing teeth may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.

As in effect prior to the regulatory changes of June 8, 1999, 
regulations provided that, "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Although the 
language of 38 C.F.R. § 4.149 (1998) quoted by the Court in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 (2002) and by the rating 
criteria for dental conditions, which do not identify a 
compensable rating for extraction of teeth or for periodontal 
disease.

Although the veteran claims to have incurred trauma to the 
right side of his face and mouth during service, a review of 
available service medical records and available post-service 
medical records does not show or even suggest the loss of the 
substance of the mandible or maxilla.  Moreover, a dental 
rating in July 1996 indicated that there was no evidence of 
dental trauma.  Therefore, service connection for 
compensation purposes is not warranted for dental disability, 
which the veteran claims as residual to in-service injury.

ii.  New and Material Evidence

As discussed above, the VCAA was signed into law during the 
pendency of the veteran's claims.  The liberalizing 
provisions of the VCAA are applicable to the veteran's claims 
to reopen.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence  is not 
liberalizing.  It applies to any claim  to reopen a finally 
decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received long before 
that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that at the RO hearing and through 
correspondence and supplemental statements of the case, the 
veteran has been informed of the requirements to reopen his 
claims, the evidence considered by the RO, the reasons for 
its determinations, the evidence and information necessary to 
substantiate his claims, the specific information and 
evidence that he should submit, and the assistance that VA 
would provide in obtaining evidence and information on his 
behalf.  Therefore, the Board is satisfied that the RO has 
complied with the notice requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that the RO has obtained medical 
records on the veteran's behalf.  In addition, the RO has 
afforded the veteran appropriate examinations.  Neither the 
veteran nor his representative has identified any additional, 
existing evidence or information which could be obtained to 
substantiate the claims to reopen.  The Board is also unaware 
of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent medical evidence added to the record since the 
October 1964 rating decision is for the most part cumulative 
of the evidence previously of record in that it documents the 
veteran's stated history of hemorrhoids, low back injury, 
spinal cyst, boils on the left leg, and residuals of head 
injury years following the veteran's discharge from service.  
None of the medical evidence added to the record suggests 
that the claimed disabilities are etiologically related to 
service.  Therefore, the medical evidence added to the record 
is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly consider the merits of these claims.  
Accordingly, it is not material.

The veteran's statements and testimony pertaining to these 
disabilities are new.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the veteran's statements and testimony are not 
so significant alone or in the context of the evidence 
previously of record that they must be considered to fairly 
decide the merits of his claims.  Therefore, they are not 
material.

Thus, the veteran's claims of entitlement to service 
connection for hemorrhoids, low back disability, spinal cyst, 
boils on the left leg and residuals of head injury are not 
reopened.    


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral shoulder 
disability (excluding arthritis of the shoulders due to 
venereal disease) is denied.

Entitlement to service connection for temporomandibular joint 
syndrome is denied.

Entitlement to service connection for bilateral knee 
disability (excluding arthritis of the knees due to venereal 
disease) is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for foot fungus is denied.

Entitlement to service connection for inner ear disability is 
denied.

Entitlement to service connection for sinus disability is 
denied.

Entitlement to service connection for hypertrophied tonsils 
is denied.

Entitlement to service connection for psychiatric disability 
is denied.

Entitlement to service connection for cataracts is denied.  

Entitlement to service connection for bilateral leg 
disability is denied.
 
Entitlement to service connection for skin condition on the 
arms is denied.

Entitlement to service connection for pulling and filling of 
teeth for compensation purposes is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of 
low back injury is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a cyst on the 
spine is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for boils on the 
left leg is not reopened.

New and material evidence having not been submitted, the 
claim of entitlement to residuals of head injury is not 
reopened.


REMAND

The evidence of record indicates that the veteran served as 
an antiaircraft artillery crewman during his period of active 
service.  He contends that his current hearing loss is 
related to his exposure to noise caused by artillery.

Although the evidence of record clearly demonstrates that the 
veteran currently has sensorineural hearing loss, there is no 
opinion pertaining to the etiology of such hearing loss.  

The evidence of record also indicates that the veteran was 
diagnosed with venereal disease during his military service.  
In April 1998 he submitted a copy of material from a medical 
treatise which states that some individuals who contract 
gonorrhea also experience pain in several joints.  The 
veteran essentially contends that his arthritis is 
etiologically related to the gonorrhea for which he was 
treated during service.  While the evidence demonstrates that 
the veteran has degenerative arthritis, there is no medical 
opinion pertaining to whether his arthritis is etiologically 
related to the venereal disease.  

In light of these circumstances, the Board has determined 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to these claims.  Accordingly, the case  
is REMANDED to the RO for the following action:

1.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature, extent and etiology of the 
veteran's bilateral hearing loss.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present hearing loss is etiologically 
related to acoustic trauma during the 
veteran's military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine if the veteran has arthritis 
due to the venereal disease noted in 
service.  The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present arthritis is etiologically 
related to venereal disease for which the 
veteran received treatment during his 
military service.  

The rationale for the opinion must be 
clearly set forth by the examiner in the 
examination report.

5.  When the above development has been 
completed, the RO should undertake any 
other indicated development and 
readjudicate the issues of service 
connection for bilateral hearing loss and 
for arthritis due to venereal disease.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



